DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima (US4420062A).

Regarding to Claim 1, Fukushima teaches a noise reflector configured to reduce engine sound passing below a side member of a vehicle and leaking laterally from the vehicle (Fig. 5, Part 10, Col. 3, Line 21-Col. 4, Line 26, since the claimed invention fails to clearly define a side member, the side member can be any part of the vehicle), wherein
the noise reflector is disposed on a lower side of a lower surface of the side member (Fig. 5, Col. 2, Line 39-60), has a sound reflective surface tilted from a vertical direction to be directed downward as being gradually laterally distant from an engine (Fig. 9, Part 16b area, Fig. 5, Part 12 is an engine, based on Fig. 9 and the prior arts of Figs. 1-4, it would be known at least a part of Part 10 is distant away from Part 12), and is configured to reflect downward engine sound received by the sound reflective surface and cause the engine sound thus reflected to interfere with engine sound passing below the side member (Fig. 9 shows a sound reflection, so it would be known the reflected sound would interfere the engine sound).

Regarding to Claim 4, Fukushima teaches the noise reflector, comprising a pair of side protruding walls protruding from both ends of the sound reflective surface in an anteroposterior direction of the vehicle and facing each other in the anteroposterior direction (Fig. 9, Part 16b area).

Regarding to Claim 5, Fukushima teaches the noise reflector, comprising a partition protruding wall protruding from a halfway position on the sound reflective surface in an anteroposterior direction of the vehicle and partitioning the sound reflective surface in the anteroposterior direction (Fig. 9, at least one of Part 28 would teach the limitations under the broadest reasonable interpretation).

Regarding to Claim 13, Fukushima teaches a silencing method for reducing engine sound passing below a side member of a vehicle and leaking laterally from the vehicle (Fig. 5, Part 10),
the silencing method comprising causing engine sound to be reflected downward by a noise reflector provided on a lower side of the side member and interfere with engine sound passing below the side member (Fig. 5, Part 10, Col. 3, Line 21-Col. 4, Line 26, since the claimed invention fails to clearly define a side member, the side member can be any part of the vehicle, Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US4420062A) in view of Nagano (US2016/0137027 A1).

Regarding to Claim 2, Fukushima fails to explicitly disclose, but Nagano teaches a noise reflector, wherein the sound reflective surface is an arc surface having a curvature radius in certain range and a perimeter in certain range [Nagano teaches a noise reflector comprise a arc surface at least in certain portion of the reflector to concentrate reflect sound to certain position to further reduce noise (Nagano, Paragraph 45).  Regarding to the ranges for radius and perimeter, after reviewing the specification, the examiner considered the ranges are mere examples for an embodiment.  Therefore, the limitations are mere optimum or workable ranges by routine experimentation, and one with ordinary skill in the art would not find the limitation is patentable (MPEP 2144.05(II)(A)).  Nagano is silent about the specific radius and perimeter of the curved portion of the noise reflector, but the reference teaches the design and the purpose of the design.  Therefore, when applying the teachings of Nagano, one with ordinary skill in the art would understand and find a proper radius and perimeter for the curved portion of the noise reflector to concentrate reflect sound to certain position to further reduce noise (Nagano, Paragraph 45).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to incorporate the teachings of Nagano to design the noise reflector by adding a curved surface at least in certain portion in order to concentrate reflect sound to certain position to further reduce noise (Nagano, Paragraph 45).

Regarding to Claim 14, Fukushima fails to explicitly disclose, but Nagano teaches a silencing method, wherein engine sound reflected by the noise reflector to be lowered in noise level of sound having frequency at a highest noise level in engine sound leaking laterally from the vehicle interferes the engine sound passing below the side member while being shifted in phase [Fukushima teaches the noise reflector can reflect the sound to interfere the sound from the engine (Fig. 9, Col. 3, Line 21-Col. 4, Line 26).  Nagano teaches a noise reflector with curved surface at least in certain portion would allow the reflector to obtain an attenuation effect for larger frequency ranges (Nagano, Paragraph 20).  Therefore, when applying the teachings of Nagano to Fukushima, one with ordinary skill in the art would understand and design curved surface on at least a portion of the reflector to obtain an attenuation effect for larger frequency ranges (Nagano, Paragraph 20).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to incorporate the teachings of Nagano to design the noise reflector by adding certain shaped surface in order to obtain an attenuation effect for larger frequency ranges (Nagano, Paragraph 20).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US4420062A).

Regarding to Claim 3, Fukushima teaches the noise reflector, wherein the sound reflective surface is a flat surface having a tilt angle from 40 degrees to 50 degrees from the vertical direction (Fig. 9) and a vertical length in certain range [Regarding to the range for vertical range, after reviewing the specification, the examiner considered the ranges are mere examples for an embodiment.  Therefore, the limitations are mere optimum or workable ranges by routine experimentation, and one with ordinary skill in the art would not find the limitation is patentable (MPEP 2144.05(II)(A)).  Fukushima is silent about the specific vertical length range of the noise reflector, but the reference teaches the noise reflector to improve noise insulation effect (Abstract).  Therefore, when applying the teachings of Fukushima, one with ordinary skill in the art would understand and find a proper vertical length to improve noise insulation effect (Abstract).]

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US4420062A) in view of Oohashi (US2015/0329153 A1).

Regarding to Claim 6, Fukushima teaches the noise reflector, an attachment plate disposed on an opposite side to the sound reflective surface in the sound reflective plate (Fig. 9, Part 18 area).

Fukushima fails to explicitly disclose, but Oohashi teaches a noise reflector, constituted by a resin molded product integrally formed of a sound reflective plate having the sound reflective surface as one of front and rear surfaces [Fukushima teaches the noise reflector with a front and rear surface (Fig. 9).  Oohashi teaches a vehicle part is manufactured by resin molding to maintain flat surface with high rigidity (Oohashi, Paragraph 5).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to incorporate the teachings of Oohashi to manufacture the noise reflector by resin molding in order to maintain flat surface with high rigidity (Oohashi, Paragraph 5).

Regarding to Claim 7, Fukushima in view of Oohashi teaches the modified noise reflector, wherein the attachment plate is fixed to the lower surface of the side member or a lower edge of a fender liner (Fukushima, Fig. 9, Part 18, Col. 2, Lines 39-60).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US4420062A) in view of Nito (US2009/0152901 A1).

Regarding to Claim 8, Fukushima fails to explicitly disclose, but Nito teaches a fender liner having an inner wall overlapped with an outer surface of a side member of a vehicle,
the fender liner comprising at least one noise reflector according to claim 1 at a lower end of the inner wall [Fukushima teaches the noise reflector would located at the area closed to the fender liner area (Fig. 5).  Nito teaches a fender liner would attached to a vehicle (Nito, Fig. 3, Part 20 is a fender liner, and Part 20f would fix Part 20 on a vehicle, so it would be obvious that Part 20 would have inner wall to overlap a side member of a vehicle) to protect the vehicle body from a wheel (Nito, Paragraph 5).  Nito further teaches Part 22B and Part 22C is used to fix Part 20 to a vehicle.  Since Fukushima teaches the noise reflector is located around the fender liner area with a fixed portion to fix the reflector to a vehicle area (Fukushima, Fig. 9, Part 18, Col. 2, Lines 39-60), when applying the teachings of Nito to Fukushima, one with ordinary skill in the art would considered to combine the fender liner with the noise reflector to make the reflector as a part of the fender liner directly or indirectly to fix the parts with more reinforcement (Nito, Paragraph 11).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to incorporate the teachings of Nito to combine the noise reflector with a fender liner to make the reflector as a part of the fender liner directly or indirectly in order to protect the vehicle body from a wheel and fix the parts with more reinforcement (Nito, Paragraph 5, Paragraph 11).

Regarding to Claim 9, Fukushima in view of Nito teaches the modified fender liner, further comprising a cut-away portion extending from the lower end of the inner wall to an upper surface of the fender liner and anteroposteriorly dividing the inner wall into two portions to receive a shock absorber (Nito, Fig. 6, Part 21 as a cut-away portion, Part 28 as a shock absorber, Paragraph 39, Paragraph 46), wherein
the at least one noise reflector includes a plurality of noise reflectors aligned anteroposteriorly to interpose the cut-away portion [Please see the rejection of Claim 8 for adding noise reflector on a fender liner.  Regarding to the limitation “a plurality of noise reflector ”, the examiner considered the limitation is mere a “duplication of parts”, and one with ordinary skill in the art would not considered it is patentable (MPEP 2144.04 (VI)(B)).  Fukushima is silent about the number of the reflectors, but the reference teaches the noise reflector to improve noise insulation effect (Fukushima, Abstract).  Therefore, when applying the teachings of Fukushima, one with ordinary skill in the art would understand and find a proper number of reflectors to add on the fender liner to improve noise insulation effect (Fukushima, Abstract).]

Regarding to Claim 10, Fukushima in view of Nito teaches the modified fender liner, wherein the noise reflector includes a bent protruding piece bent from the lower end of the inner wall and overlapped with a lower surface of the side member, and a sound reflective plate coupled to a tip end of the bent protruding piece via an integral hinge and bent downward below a lower surface of the bent protruding piece at the integral hinge, and the sound reflective plate has the sound reflective surface as one of front and rear surfaces (Fukushima, Fig. 9, Part 16b area, Part 18 area would reflect the limitations).

Regarding to Claim 11, Fukushima in view of Nito teaches the modified fender liner, wherein the noise reflector includes an extended wall extended downward from the inner wall and projecting downward from a lower surface of the side member, and a sound reflective plate coupled to a lower end of the extended wall via an integral hinge and bent at the integral hinge toward a surface, adjacent to an engine, of the extended wall, and the sound reflective plate has the sound reflective surface as one of front and rear surfaces (Fukushima, Fig. 9, Part 16b area, Part 18 area would reflect the limitations).

Regarding to Claim 13, Fukushima in view of Nito teaches the modified fender liner, wherein the sound reflective plate has an attachment hole penetrated by a fastening member fixing the fender liner to the side member (Please see the rejection of Claim 8 that how the examiner interpret the parts to fix or attach together).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Omiya (US2006/0214474 A1) teaches a fender liner and the mechanism to insulate the noise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747